UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-2655



EARL SIMMONS,

                                           Plaintiff - Appellant,

         versus

COASTAL CONTRACTORS, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Dennis W. Shedd, District Judge.
(CA-94-2486-9-19)


Submitted:   January 30, 1996             Decided:   March 5, 1996


Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Earl Simmons, Appellant Pro Se.     Paul Hugh Infinger, DUKES,
WILLIAMS, INFINGER & MEEKS, P.A., Beaufort, South Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

summary judgment for the Defendant on his Title VII claim alleging

racial discrimination. Specifically, Appellant alleged that his

supervisor called him "Shiny," and questioned his ability to per-

form construction work. Appellant conceded that he had never heard
the word "Shiny" used to mean any kind of insult, but assumed that

it was a racial slur. He therefore felt compelled to quit. We find

that the facts of this case are insufficient to create an abusive

work environment or make conditions so intolerable that a reason-
able person would feel compelled to resign. Accordingly we find

that Appellant is unable to prevail on either a hostile racial work

environment or constructive discharge claim. See Meritor Sav. Bank,
F.S.B. v. Vinson, 477 U.S. 57, 67 (1986) (providing standard for

hostile sexual work environment claim); see also Amirmokri v.

Baltimore Gas & Elec. Co., 60 F.3d 1126, 1132 (4th Cir. 1995)

(providing standard for constructive discharge claim). We therefore

affirm the district court's grant of summary judgment for the
Defendant. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this Court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2